Exhibit 10.2

AMENDMENT TO

ACTINIUM PHARMACEUTICALS, INC. 2019 PLAN

  

This AMENDMENT TO ACTINIUM PHARMACEUTICALS, INC. 2019 PLAN (this “Amendment”),
effective as of November 18, 2020, is made and entered into by Actinium
Pharmaceuticals, Inc., a Delaware corporation (the “Company”). Terms used in
this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Actinium
Pharmaceuticals, Inc. 2019 Plan (the “Plan”).

  

RECITALS

 

WHEREAS, Section 16(a) of the Plan provides that the Board may amend the Plan at
any time and from time to time;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of Common Stock that may be issued under the Plan as set forth in Section
3 of the Plan by an additional 2,750,000 shares of Common Stock; and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for their approval.

 

NOW, THEREFORE, in accordance with Section 16(a) of the Plan, the Company hereby
amends the Plan as follows:

 

1. Section 3 of the Plan is hereby amended by deleting the first sentence of
said section in its entirety and substituting in lieu thereof the following new
sentence:

 

Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares reserved for issuance to Participants under the Plan is
3,083,333, and the maximum aggregate number of Shares that may be granted in the
form of Incentive Stock Options is 3,083,333.

 

2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

  

  ACTINIUM PHARMACEUTICALS, INC.         By:     /s/ Sandesh Seth
                                    Name:  Sandesh Seth   Title:  Chairman and
Chief Executive Officer

 